DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kenoyer (Pub. No. US 2007/0188596 A1; hereinafter Kenoyer) in view of Benkreira et al (Patent No.: US 10,452,897 B1; hereinafter Benkreira) 
               Consider claim 1,  Kenoyer clearly shows and discloses a method of conducting a video or telephone call between at least two participants, the method comprising: verifying the identity of a first participant (fig. 1, label 80A-80C and fig. 2 for videoconference system 119); and after successful verification of the identity of the first participant, providing information indicating the verified identity of the first participant to a second participant before and during the video or telephone call  (Kenoyer teaches videoconference are described herein, video information from a first endpoint of the videoconference may be received. The video information may include an image of a first participant at the first endpoint. First participant information for the first participant may also be received, displaying the video information and the first participant information for the first participant on a display screen at the second endpoint of the videoconference. Displaying the first participant information for the first participant on the display screen at the second endpoint of the videoconference may enable participants at the second endpoint of the videoconference to see the first participant information for the first participant during the videoconference) (paragraphs: 0006-0007 and fig. 16, labels: 701-702); wherein said step of verifying the identity of the first participant comprises: capturing a face image of the first participant, as a first image (fig. 16, labels: 701-703); and verifying the identity at least by comparing the first image with the face image included in the second image, by means of technical image analysis, and wherein said step of providing information comprises: generating a signal including verified data identifying the first participant (Kenoyer teaches verifying the identity of a potential participant in a videoconference (e.g., in which the potential participant claims to be a specific person). The potential participant may be located at a first endpoint in the videoconference. One or more participants who desire to videoconference with the specific person may be located at a second endpoint in the videoconference) (fig. 16, labels: 705-707, paragraphs: 0113-0117); transmitting said signal to the site of the second participant; and displaying said verified data identifying the first participant on a terminal device of the second participant used for conducting the video or telephone call (Kenoyer teaches displaying information indicating that the potential participant has been authenticated to participate in the videoconference. For example, the information may be displayed on a display device at the first endpoint where the potential participant is located and/or on a display device at the second endpoint) (paragraphs: 0115-0117, and fig. 4, fig. 7, fig. 15 - fig. 16 and fig.  ); however, Kenoyer does not disclose capturing an image of an official document identifying the first participant, as a second image, the official document including a face image of the first participant together with further data identifying the first participant, wherein the two images are captured immediately before the setup of the video or telephone call; and verifying the identity at least by comparing the first image with the face image included in the second image, by means of technical image analysis, and wherein said step of providing information comprises: generating a signal including verified data identifying the first participant on the basis of data extracted from the second image.
                In the same field of endeavor, Benkreira clearly specifically disclose capturing an image of an official document identifying the first participant (fig. 1, label 154), as a second image (fig. 1, label 152/first image, label 154/second image, fig. 2, label: 201, fig. 5, label 501), the official document including a face image of the first participant together with further data identifying the first participant, wherein the two images are captured immediately before the setup of the video or telephone call (Benkreira teaches the user 116 may be prompted to capture image 150 (e.g., a selfie 152 while holding an identity document 154), then processing facial recognition information obtained from an image that includes: 1) a live (e.g., in the flesh) facial image of a user whose identity is to be verified, and 2) an identity document that has a photograph of the user,) (fig. 1, label 150, fig. 5, labes:l 502-503, col. 2, lines 41-65; col. 6, lines 13-19); and verifying the identity at least by comparing the first image with the face image included in the second image, by means of technical image analysis (Benkreira teaches verification of a user's identity based on using facial recognition and an image including the live facial image/first image of the user and an identity document with a photograph of the user/second image. The facial recognition is used to determine whether the live facial image of the user matches the photograph of the user) (fig. 2, labels: 206; and fig. 5, label 503, col. 2, lines 55-67), and wherein said step of providing information comprises: generating a signal including verified data identifying the first participant on the basis of data extracted from the second image (data extracted from image 150: live facial image, and phonograph of the user obtain from the ID image)(fig. 2, labels: 207 and fig. 5, label 509, col. 3, lines 57-67 - col. 4,  lines 1-10).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Benkreira into teaching of Kenoyer for the purpose of determining and outputting the user's identity verification status based on comparing the facial match score by comparing facial features in the live facial image to facial features in the photograph from the identity document.

                Consider claim 15,  Kenoyer clearly shows and discloses a system for conducting a video or telephone call between at least two participants, the system comprising: terminal equipment of a first participant and terminal equipment of a second participant (fig. 1, label 80A-80C and fig. 2 for videoconference system 119), wherein the system comprises equipment for verifying the identity of the first participant (fig. 6, paragraph 0115-0116); and the system being further adapted to provide information indicating the verified identity of the first participant to the second participant before and during the video or telephone call (Kenoyer teaches videoconference are described herein, video information from a first endpoint of the videoconference may be received. The video information may include an image of a first participant at the first endpoint. First participant information for the first participant may also be received, displaying the video information and the first participant information for the first participant on a display screen at the second endpoint of the videoconference. Displaying the first participant information for the first participant on the display screen at the second endpoint of the videoconference may enable participants at the second endpoint of the videoconference to see the first participant information for the first participant during the videoconference) (paragraphs: 0006-0007 and fig. 16, labels: 701-702), after successful verification of the identity of the first participant; wherein said equipment for verifying the identity of the first participant comprises a first camera for capturing, immediately before setup of a video or telephone call, a face image of the first participant, as a first image (Benkreira teaches verification of a user's identity based on using facial recognition and an image including the live facial image/first image of the user and an identity document with a photograph of the user/second image. The facial recognition is used to determine whether the live facial image of the user matches the photograph of the user) (fig. 2, labels: 206; and fig. 5, label 503, col. 2, lines 55-67)) (fig. 16, labels: 701-703, paragraph  0119); wherein said terminal equipment of the first participant comprises a transmitter for transmitting said signal to the terminal equipment of the second participant; and wherein said terminal equipment of the second participant comprises a display for displaying said verified data identifying the first participant (paragraphs: 0015-0017, 0174, 0231, and fig. 3 and fig. 5); however, Kenoyer does not disclose a second camera for capturing, immediately before the setup of the video or telephone call, an image of an official document identifying the first participant, as a second image, the official document including a face image of the first participant together with further data identifying the first participant; 21Attorney Docket No.: 1471-2107180 a processor for comparing the first image with the face image included in the second image, by means of technical image analysis, and a signal generator for generating a signal including verified data identifying the first participant on the basis of data extracted from the second image.
                In the same field of endeavor, Benkreira clearly specifically disclose a second camera for capturing, immediately before the setup of the video or telephone call, an image of an official document identifying the first participant, as a second image, the official document including a face image of the first participant together with further data identifying the first participant; 21Attorney Docket No.: 1471-2107180 a processor for comparing the first image with the face image included in the second image, by means of technical image analysis, (Benkreira teaches the user 116 may be prompted to capture image 150 (e.g., a selfie 152 while holding an identity document 154), then processing facial recognition information obtained from an image that includes: 1) a live (e.g., in the flesh) facial image of a user whose identity is to be verified, and 2) an identity document that has a photograph of the user,) (fig. 1, label 150-152, fig. 5, labelors: 502-503, col. 2, lines 41-65; col. 6, lines 13-19); and a signal generator for generating a signal including verified data identifying the first participant on the basis of data extracted from the second image (Benkreira teaches verification of a user's identity based on using facial recognition and an image including the live facial image/first image of the user and an identity document with a photograph of the user/second image. The facial recognition is used to determine whether the live facial image of the user matches the photograph of the user) (fig. 2, labels: 206; and fig. 5, label 503, col. 2, lines 55-67) (fig. 2, labels: 207 and fig. 5, label 509, col. 3, lines 42-67 - col. 4, lines 1-10).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Benkreira into teaching of Kenoyer for the purpose of determining and outputting the user's identity verification status based on comparing the facial match score by comparing facial features in the live facial image to facial features in the photograph from the identity document.              
               
                 Consider claim 4, Kenoyer and Benkreira clearly show the method, wherein said verifying step further comprises the step of comparing data extracted from the official document captured in the second image with data pre-stored in a database (Kenoyer: paragraph 0019, 0090, and 0091; Benkreira: col.3, lines 42-67- col. 4, lines 1-10 and fig. 10).                         
                Consider claim 5, Kenoyer and Benkreira clearly show the method, further comprising: determining a location of the first participant, transmitting location information of the first participant to the site of the second participant, and indicating said location information to the second participant (Kenoyer: paragraphs: 0036-0037).                                     
                Consider claim 6, Kenoyer and Benkreira clearly show the method, wherein said verified data included in said signal transmitted to the second participant and displayed on the terminal device of the second participant includes at least the name of the first participant (Kenoyer: fig. 7).    
               Consider claim 7, Kenoyer and Benkreira clearly show the method, wherein, after successful verification, said second image is completely included in the signal transmitted and displayed to the second participant (Kenoyer: fig.7 and fig. 16).                         
                Consider claim 8, Kenoyer and Benkreira clearly show the method, wherein said verified data identifying the first participant and transmitted in said signal to the second participant are indicated to the second participant before setup of the video or telephone call is completed (Kenoyer: paragraphs: 0086 and 0111).
                 Consider claim 9, Kenoyer and Benkreira clearly show the method, wherein said second participant is invited to confirm call setup completion after having been provided with the verified data (Kenoyer: paragraphs: 0111 and 0117-0118).     
                 Consider claim 10, Kenoyer and Benkreira clearly show the method, wherein said verified data remain available to the second participant after the end of the video or telephone call (Kenoyer: paragraphs: 0069-0070).          
                 Consider claim 11, Kenoyer and Benkreira clearly show the method, for conducting a video call, wherein said verified data are displayed in a dedicated portion of the screen used for the video call (Kenoyer: paragraphs: 0069-0070).
                 Consider claim 12, Kenoyer and Benkreira clearly show the method, further comprising rejecting setup of said video or telephone call when said step of verifying the identity of the first participant was not successful (Kenoyer: paragraphs: 0111 and 0118 and fig. 16, label 709).     
                 Consider claim 13, Kenoyer and Benkreira clearly show the method, wherein setup of the video or telephone call is completed even if said step of verifying the identity of the first participant was not successful, the method further comprising 20Attorney Docket No.: 1471-2107180 transmitting and providing an indication that the verification of the identity of the first participant was not successful to the second participant (Kenoyer: paragraphs: 0086).        
                Consider claim 14, Kenoyer and Benkreira clearly show the method, operating in a bi-directional manner so that the identity of said second participant is verified and respective information indicating the verified identity of the second participant to the first participant is provided to the first participant (Kenoyer: fig. 7 and fig. 16).                                   
               
3.         Consider claims 2-3, are rejected under 35 U.S.C. 103(a) as being unpatentable over Kenoyer (Pub. No. US 2007/0188596 A1; hereinafter Kenoyer) in view of Benkreira et al (Patent No.: US 10,452,897 B1; hereinafter Benkreira) and further in view of Passe (Patent No.: US 9,007,420 B1; hereinafter Passe)

           Consider claim 2, Kenoyer and Benkreira disclose the claimed invention above but lack teaching show the method, wherein there is captured a series of first images and/or a series of second images, the individual images of the series of first images differing from each other by different orientations of the face of the first participant, the individual images of the series of second images differing from each other by a different tilt of the official document.
             In the same field of endeavor, Passe clearly discloses show the method, wherein there is captured a series of first images and/or a series of second images, the individual images of the series of first images differing from each other by different orientations/position of the face of the first participant, the individual images of the series of second images differing from each other by a different tilt of the official document (smart phone textual prompt user to take series of images in different postion/orientations, an image capture guide, such as an oval overlaid on a video image, may be displayed to instruct the user regarding a position for presenting his/her face for image capture) (fig. 5, col. 9, lines 17-45).
             Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Passe into teaching of Kenoyer and Benkreira for the purpose of using series image to better identifying the user.

           Consider claim 3, Kenoyer and Benkreira disclose the claimed invention above but lack teaching show the method, for conducting a video call, wherein said step of verifying the identity of a first participant is repeated during the course of the videoconference, wherein an updated signal including updated verified identity data is generated and transmitted to the second participant upon successful repetition of the verification, and wherein for the repeated verification the first image is extracted from the video image transmitted to the second participant.
             In the same field of endeavor, Passe clearly discloses show the method, for conducting a video call, wherein said step of verifying the identity of a first participant is repeated during the course of the videoconference, wherein an updated signal including updated verified identity data is generated and transmitted to the second participant upon successful repetition of the verification, and wherein for the repeated verification the first image is extracted from the video image transmitted to the second participant (col. 9, lines 50-68, col. 10, lines 1-20 and fig. 4-6).
             Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Passe into teaching of Kenoyer and Benkreira for the purpose of ensure during the use of the electronic visitation session, the visitation system may monitor webcam to ensure that the actual authorized person's face is still present.

Conclusion                        
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656